Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7: “claim 3” in line 1 has been replaced with –claim 1--.

Examiner’s statement of Reasons for Allowance
Claims 1, 4-9 are allowed because the prior art fail to teach a component extraction apparatus comprising:
a rack placement part on which a container rack holding a plurality of sample containers is mounted;
a heater provided in the rack placement part so as to be in contact with the sample containers held by the container rack directly or indirectly to heat the sample containers when the container rack is mounted on the rack placement part;
an extraction medium supply part configured to be connected with the sample containers held by the container rack when the container rack is mounted on the rack placement part and to supply an extraction medium from a bottom side of the sample containers;
a needle assembly holding a needle so that a tip of the needle points downward and is configured to move the needle in a vertical direction and in a horizontal-plane direction, the needle is for connecting a flow channel to the sample containers by inserting the tip thereof into a needle port provided on an upper surface of each of the sample containers; and
a temperature sensor provided in the needle assembly so as to detect a temperature of the upper surface of the sample container when the tip of the needle is inserted into the needle port of the sample container, wherein
the temperature sensor is configured to move vertically together with the needle, and has a lower surface that comes into contact with the upper surface of the sample container when the tip of the needle is inserted into the needle port of the sample container,
the needle assembly includes a sensor holding part and an elastic member, the sensor holding part holds the temperature sensor so that the lower surface of the temperature sensor is positioned substantially horizontally, the elastic member is arranged to expand and contract in a vertical direction and to press the sensor holding part downward, and the needle assembly is configured to move the sensor holding part in the vertical direction relative to the needle by expanding and contracting of the elastic member, and
the sensor holding part has a floating structure, the floating structure is configured to tilt the temperature sensor elastically according to inclination of the upper surface of the sample container so that the lower surface of the temperature sensor and the upper surface of the sample container come in close contact with each other when the lower surface of the temperature sensor comes in contact with the upper surface of the sample container, in combination with the remaining limitations of claims 4-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 31, 2022